TOWNSEND, District Judge.
The merchandise in question is asphalt mastic in cakes, weighing about 55 pounds each, such as was considered in Saacke v. United States (C. C.) 122 Fed. 895. The evidence shows that the merchandise has been ground or crushed, then put in kettles, and mixed with bitumen and certain crude oils, until it is finally made into cakes as aforesaid. The evidence sufficiently shows that the article is aphaltum or asphalt, and by reason of the process to which it has been subj’ected it should fall within the provisions of paragraph 93 of the act of July 24, 1897, 30 Stat. 156, c. 11 [U. S. Comp. St. 1901, p. 1632], as “asphaltum and bitumen, * * * dried or otherwise advanced in any manner,” and it is not as claimed by the importers a manufactured unenumerated article, under section 6 of said act, 30 Stat. 205 [U. S. Comp. St. 1901, p. 1693].
The decision of the board of general appraisers is affirmed.